DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Remarks
This Office action is considered fully responsive to the amendments filed November 05, 2021.
The previous objections to the title and specification are withdrawn in light of Applicant’s amendments.
Response to Arguments
Applicant's arguments filed November 05, 2021 have been fully considered but they are not persuasive.
Applicant has amended independent claims with features from the dependent claims, and argues that the prior art does not teach those features.  Specifically, Applicant points to para. 0153-0155 of Chou to allege that Chou discloses SPS resources are activated after activating the BWP (pages 10-12, Remarks).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the semi-persistently configured resource of the first BWP is activated before activating the first BWP (pages 11-12, Remarks)) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-8, 10-14, 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2018/0183551 A1 to Chou et al. (“Chou”) [provided by Applicant].

Upon decoding DCI #3, UE 1302 switches from BWP #6 to BWP #8, as BWP index #8 (hence BWP index #8) was indicated in DCI #3; cell 1304 transmits a DCI message (DCI #4) to UE 1302, where the DCI message includes the location of resource blocks (e.g., SPS resource #8) and other configurations (e.g., modulation and coding scheme, and etc.) of the SPS resources needed to activate the SPS packet reception in BWP #8; In some implementations, the information in DCI #3 and DCI #4 may be merged in one DCI, such that UE 1302 can access SPS resources directly after the BWP switching, 0158, 0161-0165); and
 activating, by the terminal device, the semi-persistently configured resource of the first BWP according to the first instruction (fig. 13A, 14A, 14B, para. 0127, an inactive BWP may be activated, when the UE receives the corresponding BIF in a DCI, paras. 0149-0157, Upon decoding DCI #3, UE 1302 switches from BWP #6 to BWP #8, as BWP index #8 (hence BWP index #8) was indicated in DCI #3; cell 1304 transmits a DCI message (DCI #4) to UE 1302, where the DCI message includes the location of resource blocks (e.g., SPS resource #8) and other configurations (e.g., modulation and coding scheme, and etc.) of the SPS resources needed to activate the SPS packet reception in BWP #8; In some implementations, the information in DCI #3 and DCI #4 may be merged in one DCI, such that UE 1302 can access SPS resources directly after the BWP switching, 0158, 0161-0165). 
As to claim 3, Chou further discloses the method of claim 1, further comprising: in response to the terminal device performing BWP switching to activate the first BWP: transmitting, by the terminal device, data on the first BWP by adopting the semi-persistently configured resource (fig. 13A, 14A, 14B, para. 0127, an inactive BWP may be activated, when the UE receives the corresponding BIF in a DCI, paras. 0149-0157, UE 1302, upon receiving the RAN profile indexing message, stores the BWP configurations (e.g., PHY compositions) and the corresponding BWP indices for subsequent transmission/reception operations; Upon decoding DCI #3, UE 1302 switches from BWP #6 to BWP #8, as BWP index #8 (hence BWP index #8) was indicated in DCI #3; cell 1304 transmits a DCI message (DCI #4) to UE 1302, where the DCI message includes the location of resource blocks (e.g., SPS resource #8) and other configurations (e.g., modulation and coding scheme, and etc.) of the SPS resources needed to activate the SPS packet reception in BWP #8, 0158, although FIGS. 13A and 13B apply to DL SPS resource reception on the UE side, similar approach may be applicable to UL and sidelink SPS resource transmission, 0161-0165). 
As to claim 4, Chou further discloses the method of claim 3, wherein a starting position of a cycle of the semi-persistently configured resource is determined by a time point at which the first BWP is activated by the terminal device (fig. 13A, 14A, 14B, para. 0127, an inactive BWP may be activated, when the UE receives the corresponding BIF in a DCI, paras. 0149-0157, Upon decoding DCI #3, UE 1302 switches from BWP #6 to BWP #8, as BWP index #8 (hence BWP index #8) was indicated in DCI #3; In action 1360, UE 1302 receives resource blocks (e.g., RB_X, RB_Y, and etc.) and decodes the resource blocks using BWP index #8 corresponding to PHY composition of BWP configuration #8 configured by cell 1304. As shown in FIG. 13B, RB_X and RB_Y and the subsequent continuous DL packet transmissions before the reception of DIC #5 are transmitted periodically according to the periodicity of SPS configuration in BWP #8., 0158, 0161-0165). 
As to claim 5, Chou further discloses the method of claim 4, wherein the time point at which the first BWP is activated by the terminal device comprises: a time point at which a BWP switching instruction is received by the terminal device (fig. 13A, 14A, 14B, para. 0127, an inactive BWP may be activated, when the UE receives the corresponding BIF in a DCI, paras. 0149-0157, Upon decoding DCI #3, UE 1302 switches from BWP #6 to BWP #8, as BWP index #8 (hence BWP index #8) was indicated in DCI #3; In action 1360, UE 1302 receives resource blocks (e.g., RB_X, RB_Y, and etc.) and decodes the resource blocks using BWP index #8 corresponding to PHY composition of BWP configuration #8 configured by cell 1304. As shown in FIG. 13B, RB_X and RB_Y and the subsequent continuous DL packet transmissions before the reception of DIC #5 are transmitted periodically according to the periodicity of SPS configuration in BWP #8., 0158, 0161-0165); a time point at which a random access process that causes the BWP switching is initiated; or a time point at which a pre-configured timer reaches a preset duration. 

Upon decoding DCI #3, UE 1302 switches from BWP #6 to BWP #8, as BWP index #8 (hence BWP index #8) was indicated in DCI #3; cell 1304 transmits a DCI message (DCI #4) to UE 1302, where the DCI message includes the location of resource blocks (e.g., SPS resource #8) and other configurations (e.g., modulation and coding scheme, and etc.) of the SPS resources needed to activate the SPS packet reception in BWP #8; In some implementations, the information in DCI #3 and DCI #4 may be merged in one DCI, such that UE 1302 can access SPS resources directly after the BWP switching, 0158, 0161-0165). 
As to claim 7, Chou further discloses the method of claim 1, wherein the first instruction at least comprises any of downlink control information (DCI), an RRC signaling, and a media access control control element (MAC CE) (fig. 13A, 14A, 14B, para. 0127, an inactive BWP may be activated, when the UE receives the corresponding BIF in a DCI, paras. 0149-0157, cell 1304 transmits a DCI message (DCI #4) to UE 1302, where the DCI message includes the location of resource blocks (e.g., SPS resource #8) and other configurations (e.g., modulation and coding scheme, and etc.) of the SPS resources needed to activate the SPS packet reception in BWP #8, 0158, 0161-0165). 

an BWP index (e.g., BWP index #8) that corresponds to another one of the plurality of sets of PHY compositions for a specific BWP configuration (e.g., BWP #8). Upon decoding DCI #3, UE 1302 switches from BWP #6 to BWP #8, as BWP index #8 (hence BWP index #8) was indicated in DCI #3., 0158, 0161-0165) or a group of non-activated BWPs; or an index of a semi-persistently configured resource of one non-activated BWP ( fig. 13A, 14A, 14B, para. 0127, cell 1304 transmits a DCI message (DCI #4) to UE 1302, where the DCI message includes the location of resource blocks (e.g., SPS resource #8) and other configurations (e.g., modulation and coding scheme, and etc.) of the SPS resources needed to activate the SPS packet reception in BWP #8., 0158, 0161-0165) or a group of non-activated BWPs. 
As to claim 10, Chou further discloses the method of claim 1, wherein the semi-persistently configured resource comprises at least one of: an uplink semi-persistently configured resource of Type2 (para. 0144, For Type 2-UL SPS transmission, a UE needs to use a DCI to activate/de-activate a SPS resource, since the RAN may provide the resource location and size only through the DCI.), a downlink semi-persistently configured resource (para. 0156, In action 1360, UE 1302 receives resource blocks (e.g., RB_X, RB_Y, and etc.) and decodes the resource blocks using BWP index #8 corresponding to PHY composition of BWP configuration #8 configured by cell 1304. As 
As to claim 11, Chou discloses a method for activating a semi-persistently configured resource (paras. 0149-0157), comprising: transmitting, by a network device, a first instruction, wherein the first instruction is used for directing a terminal device to activate a semi-persistently configured resource of a first bandwidth part (BWP) in a non-activated state (fig. 13A, 14A, 14B, para. 0127, an inactive BWP may be activated, when the UE receives the corresponding BIF in a DCI, paras. 0149-0157, Upon decoding DCI #3, UE 1302 switches from BWP #6 to BWP #8, as BWP index #8 (hence BWP index #8) was indicated in DCI #3; cell 1304 transmits a DCI message (DCI #4) to UE 1302, where the DCI message includes the location of resource blocks (e.g., SPS resource #8) and other configurations (e.g., modulation and coding scheme, and etc.) of the SPS resources needed to activate the SPS packet reception in BWP #8; In some implementations, the information in DCI #3 and DCI #4 may be merged in one DCI, such that UE 1302 can access SPS resources directly after the BWP switching, 0158, 0161-0165), such that the terminal device activates the semi-persistently configured resource of the first BWP according to the first instruction (fig. 13A, 14A, 14B, para. 0127, an inactive BWP may be activated, when the UE receives the corresponding BIF in a DCI, paras. 0149-0157, Upon decoding DCI #3, UE 1302 switches from BWP #6 to BWP #8, as BWP index #8 (hence BWP index #8) was indicated in DCI #3; cell 1304 transmits a DCI message (DCI #4) to UE 1302, where the DCI message includes the location of resource blocks (e.g., SPS resource #8) and other configurations (e.g., modulation and coding scheme, and etc.) of the SPS resources needed to activate the SPS packet reception in BWP #8; In some implementations, the information in DCI #3 and DCI #4 may be merged in one DCI, such that UE 1302 can access SPS resources directly after the BWP switching, 0158, 0161-0165). 
As to claim 12, Chou further discloses the method of claim 11, further comprising: in response to the terminal device performing BWP switching to activate the first BWP: transmitting, by the network device, data on the first BWP by adopting the semi-persistently configured resource (fig. 13A, 14A, 14B, para. 0127, an inactive BWP may be activated, when the UE receives the corresponding BIF in a DCI, paras. 0149-0157, UE 1302, upon receiving the RAN profile indexing message, stores the BWP configurations (e.g., PHY compositions) and the corresponding BWP indices for subsequent transmission/reception operations; Upon decoding DCI #3, UE 1302 switches from BWP #6 to BWP #8, as BWP index #8 (hence BWP index #8) was indicated in DCI #3; cell 1304 transmits a DCI message (DCI #4) to UE 1302, where the DCI message includes the location of resource blocks (e.g., SPS resource #8) and other configurations (e.g., modulation and coding scheme, and etc.) of the SPS resources needed to activate the SPS packet reception in BWP #8, 0158, although FIGS. 13A and 13B apply to DL SPS resource reception on the UE side, similar approach may be applicable to UL and sidelink SPS resource transmission, 0161-0165). 
Upon decoding DCI #3, UE 1302 switches from BWP #6 to BWP #8, as BWP index #8 (hence BWP index #8) was indicated in DCI #3; cell 1304 transmits a DCI message (DCI #4) to UE 1302, where the DCI message includes the location of resource blocks (e.g., SPS resource #8) and other configurations (e.g., modulation and coding scheme, and etc.) of the SPS resources needed to activate the SPS packet reception in BWP #8; In some implementations, the information in DCI #3 and DCI #4 may be merged in one DCI, such that UE 1302 can access SPS resources directly after the BWP switching, 0158, 0161-0165). 
As to claim 14, Chou discloses a terminal device (fig. 13A, UE) comprising: a transceiver (para. 0038, hardware performing any network function or algorithm; para. 0149, UE…subsequent transmission/reception operations); at least one processor (para. 0038, microprocessor); and a memory storing computer programs which, when executed by the at least one processor (para. 0038-0039, memory storing computer-readable instructions, microprocessors programmed with corresponding executable instructions), cause the transceiver to: receive a first instruction, wherein the first instruction is used for activating a semi-persistently configured resource of a first bandwidth part (BWP) in a non-activated state (fig. 13A, 14A, 14B, para. 0127, an Upon decoding DCI #3, UE 1302 switches from BWP #6 to BWP #8, as BWP index #8 (hence BWP index #8) was indicated in DCI #3; cell 1304 transmits a DCI message (DCI #4) to UE 1302, where the DCI message includes the location of resource blocks (e.g., SPS resource #8) and other configurations (e.g., modulation and coding scheme, and etc.) of the SPS resources needed to activate the SPS packet reception in BWP #8; In some implementations, the information in DCI #3 and DCI #4 may be merged in one DCI, such that UE 1302 can access SPS resources directly after the BWP switching, 0158, 0161-0165) and 
the computer programs, when executed by the at least one processor, cause the at least one processor to: activate the semi-persistently configured resource of the first BWP according to the first instruction (fig. 13A, 14A, 14B, para. 0127, an inactive BWP may be activated, when the UE receives the corresponding BIF in a DCI, paras. 0149-0157, Upon decoding DCI #3, UE 1302 switches from BWP #6 to BWP #8, as BWP index #8 (hence BWP index #8) was indicated in DCI #3; cell 1304 transmits a DCI message (DCI #4) to UE 1302, where the DCI message includes the location of resource blocks (e.g., SPS resource #8) and other configurations (e.g., modulation and coding scheme, and etc.) of the SPS resources needed to activate the SPS packet reception in BWP #8; In some implementations, the information in DCI #3 and DCI #4 may be merged in one DCI, such that UE 1302 can access SPS resources directly after the BWP switching, 0158, 0161-0165). 
As to claim 16, Chou further discloses the terminal device of claim 14, wherein the computer programs, when executed by the at least one processor, further cause the UE 1302, upon receiving the RAN profile indexing message, stores the BWP configurations (e.g., PHY compositions) and the corresponding BWP indices for subsequent transmission/reception operations; Upon decoding DCI #3, UE 1302 switches from BWP #6 to BWP #8, as BWP index #8 (hence BWP index #8) was indicated in DCI #3; cell 1304 transmits a DCI message (DCI #4) to UE 1302, where the DCI message includes the location of resource blocks (e.g., SPS resource #8) and other configurations (e.g., modulation and coding scheme, and etc.) of the SPS resources needed to activate the SPS packet reception in BWP #8, 0158, although FIGS. 13A and 13B apply to DL SPS resource reception on the UE side, similar approach may be applicable to UL and sidelink SPS resource transmission, 0161-0165). 
As to claim 17, Chou further discloses the terminal device of claim 16, wherein a starting position of a cycle of the semi-persistently configured resource is determined by a time point at which the first BWP is activated by the terminal device (fig. 13A, 14A, 14B, para. 0127, an inactive BWP may be activated, when the UE receives the corresponding BIF in a DCI, paras. 0149-0157, Upon decoding DCI #3, UE 1302 switches from BWP #6 to BWP #8, as BWP index #8 (hence BWP index #8) was indicated in DCI #3; In action 1360, UE 1302 receives resource blocks (e.g., RB_X, RB_Y, and etc.) and decodes the resource blocks using BWP index #8 corresponding to PHY composition of BWP configuration #8 configured by cell 1304. As shown in FIG.  periodically according to the periodicity of SPS configuration in BWP #8., 0158, 0161-0165). 
As to claim 18, Chou further discloses the terminal device of claim 17, wherein the time point at which the first BWP is activated by the terminal device comprises: a time point at which a BWP switching instruction is received by the terminal device  (fig. 13A, 14A, 14B, para. 0127, an inactive BWP may be activated, when the UE receives the corresponding BIF in a DCI, paras. 0149-0157, Upon decoding DCI #3, UE 1302 switches from BWP #6 to BWP #8, as BWP index #8 (hence BWP index #8) was indicated in DCI #3; In action 1360, UE 1302 receives resource blocks (e.g., RB_X, RB_Y, and etc.) and decodes the resource blocks using BWP index #8 corresponding to PHY composition of BWP configuration #8 configured by cell 1304. As shown in FIG. 13B, RB_X and RB_Y and the subsequent continuous DL packet transmissions before the reception of DIC #5 are transmitted periodically according to the periodicity of SPS configuration in BWP #8., 0158, 0161-0165); a time point at which a random access process that causes the BWP switching is initiated; or a time point at which a pre-configured timer reaches a preset duration. 
As to claim 19, Chou further discloses the terminal device of claim 18, wherein the first instruction and a BWP switching instruction are the same radio resource control (RRC) signaling, wherein the TWP switching instruction is used for BWP switching (fig. 13A, 14A, 14B, para. 0088, RAN profile indexing reconfigured by downlink control message RRC signaling; para. 0127, an inactive BWP may be activated, when the UE receives the corresponding BIF in a DCI, paras. 0149-0157, Upon decoding DCI #3, UE 1302 switches from BWP #6 to BWP #8, as BWP index #8 (hence BWP index #8) was indicated in DCI #3; cell 1304 transmits a DCI message (DCI #4) to UE 1302, where the DCI message includes the location of resource blocks (e.g., SPS resource #8) and other configurations (e.g., modulation and coding scheme, and etc.) of the SPS resources needed to activate the SPS packet reception in BWP #8; In some implementations, the information in DCI #3 and DCI #4 may be merged in one DCI, such that UE 1302 can access SPS resources directly after the BWP switching, 0158, 0161-0165). 
As to claim 20, Chou further discloses the terminal device of claim 14, wherein the first instruction at least comprises any of downlink control information (DCI), an RRC signaling, and a media access control control element (MAC CE) (fig. 13A, 14A, 14B, para. 0127, an inactive BWP may be activated, when the UE receives the corresponding BIF in a DCI, paras. 0149-0157, cell 1304 transmits a DCI message (DCI #4) to UE 1302, where the DCI message includes the location of resource blocks (e.g., SPS resource #8) and other configurations (e.g., modulation and coding scheme, and etc.) of the SPS resources needed to activate the SPS packet reception in BWP #8, 0158, 0161-0165).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2018/0183551 A1 to Chou et al. (“Chou”) [provided by Applicant] in view of U.S. Publication No. 2019/0215871 A1 to Aiba et al. (“Aiba”) [Note: Examiner cites from U.S. Provisional 62/616,233 of Aiba].
As to claim 9, Chou further discloses the method of claim 7, wherein a physical downlink control channel (PDCCH) carrying the DCI is scrambled with a first radio network temporary identifier (RNTI) (para. 0130, DCI in PDCCH, DCI scrambled by RNTI).

Aiba discloses a Type0-PDCCH common search space may be defined for the DCI format(s) with CRC scrambled by the SI-RNTI. A Type3-PDCCH common search space may be defined for the DCI format(s) with CRC scrambled by the C-RNTI and/or the CS-RNTI (para. 0089), i.e. SI-RNTI is a different type of RNTI than C-RNTI and CS-RNTI.
Prior to the effective filing date of invention, it would have been obvious to a
person of ordinary skill in the art to incorporate the DCI scrambling of Aiba into the invention of Chou. The suggestion/motivation would have been to improve system flexibility and efficiency (Aiba, para. 0004).  Including the DCI scrambling of Aiba into the invention of Chou was within the ordinary ability of one of ordinary skill in the art based on the teachings of Aiba.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR J GHOWRWAL whose telephone number is (571)270-5691. The examiner can normally be reached M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571- 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR J GHOWRWAL/Primary Examiner, Art Unit 2463